IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               November 9, 2010 Session

                 STATE OF TENNESSEE v. MARCUS D. BELL

            Direct Appeal from the Circuit Court for Montgomery County
                      No. 40900011     Michael R. Jones, Judge


                 No. M2010-00184-CCA-R3-CD - Filed May 11, 2011


The defendant, Marcus D. Bell, was convicted by a Montgomery County Circuit Court jury
of two counts of possession of a firearm by a person previously convicted of a felony drug
offense, a Class E felony, and was sentenced to concurrent terms of four years as a Range
II offender, to be served consecutively to the defendant’s prior sentences in the Department
of Correction. On appeal, he argues that the evidence was insufficient to sustain his
convictions. After review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J AMES C URWOOD W ITT, J R., JJ., joined.

R. Lance Miller, Clarksville, Tennessee, for the appellant, Marcus D. Bell.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; John Wesley Carney, Jr., District Attorney General; and Steven L. Garrett, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                          FACTS

       The defendant was indicted on three counts of possession of a firearm by a person
previously convicted of a felony drug offense, stemming from his apprehension in an area
where a Taurus .38 revolver, a SKS assault rifle, and a Mossberg shotgun were found by
officers following the officers’ pursuit of a “shadowy figure.”
                                       State’s Proof

      Agent Lon Chaney with the Major Crimes Division of the Clarksville Police
Department testified that he was working on October 11, 2008, at approximately 8:00 p.m.
when a phone call came in with information that “subjects were arming themselves” on Oak
Lane. Agent Chaney and other officers “caravanned” to the area in several vehicles and
parked in front of 912 Oak Lane. Agent Chaney was riding with Sergeant Burt Clinard,
another major crimes officer.

       Agent Chaney testified that there were approximately ten major crimes officers as
well as patrol officers at the scene. As Agent Chaney exited his car, he heard “a gunshot
crack through the air” and looked to his right where he “saw a shadowy figure running from
right [where] [he] heard the gunshot to behind the building behind [9]12 Oak Lane.” The
gunshot sounded like a rifle round, and Agent Chaney estimated that he was twenty to thirty-
five feet from the location of the gunshot. Agent Chaney said that the area where he heard
the shot was dark, but he only saw the one person in the area.

       Agent Chaney ducked after hearing the shot and then ran to the front of the house at
912 Oak Lane where he saw the person “coming from the outside of [9]12 on the back end”
and hopping over the fence into the yard of 910 Oak Lane. As the person hopped the fence,
Agent Chaney “ca[ught] some light” and could see that the person was a black male in all
black clothing with “some light reflecting off the neck area.” As Agent Chaney was
radioing the information, he saw the person jump another fence and then jump “the back
side of [9]10 Oak Lane and r[u]n along the hedge row of trees.” Agent Chaney was on the
other side of the hedge row, and when he found a clearing, “the subject was gone.” Agent
Chaney called in to get “a quick perimeter on the area” and within ten to fifteen seconds of
calling out the pursuit over the radio, patrol officers and other agents “converged on the
area.”

        Agent Chaney said that the person who ran from 912 Oak Lane had been on the left
side of the house when he started running. On the left side of the house was “the porch area
where everyone had apparently been sitting.” The porch was concrete with steps leading up
to a side door into a kitchen. There were two chairs on the porch, a beer bottle, and two cell
phones lying in front of the chairs. One of the cell phones was a “black AT&T cell phone
[and] the other was a maroon, reddish Blackberry.”

        As soon as the perimeter had been set up, Agent Chaney got a call over the radio that
Sergeant Durham had a subject, later identified as the defendant, in custody on Daniel Street,
at Delbra Berrios Petty’s house. When he arrived, the defendant had already been placed
in a patrol car. The defendant’s clothing matched that of the person Agent Chaney had been

                                             -2-
following, and the defendant also “had a thick gold chain around his neck.” Agent Chaney
advised Sergeant Durham to transport the defendant to the major crimes office.

        Agent Chaney returned to 912 Oak Lane where he found a SKS rifle on the ground
near the corner of the house “where [he] first saw the figure run.” The officers found a
“pistol grip” Mossberg tactical shotgun, partially hidden by a cooler, between the yards of
912 and 914 Oak Lane as well as a loaded .38 Taurus pistol and a phone card in the mailbox
of the residence. “[A]t the back side of the fence where [he] saw the person turn and jump
in the back side in that wood line[,] [the officers] located a blue duffel bag” containing
“ammunition to various types of guns, magazine clips and another cell phone.” The SKS
rifle was on the back side of the porch within three feet of where Agent Chaney saw the
“shadowy figure.” The gun was loaded, with a round “racked into the chamber.” No
cartridge casings from the rifle were found in the area.

        Agent Chaney oversaw the collection and photographing of the evidence and then
returned to the office to interview the defendant. Agent Chaney asked the defendant about
the cell phones they had found, and the defendant responded that “he had given his phone
and Alto Parnell’s phone to another guy” whom he did not name. The defendant claimed
that the phones were not his, but Agent Chaney said that he never told the defendant
“exactly what types of phones [they had] located.” The defendant claimed “that he was
never there.”

       Agent Chaney searched the defendant and found a receipt for an AT&T cell phone
“where you put minutes onto a prepay cellphone.” Agent Chaney asked the defendant what
he had been doing on Petty’s porch, and the defendant explained that Petty “was having
problems with drug addicts stealing her pots and plants” so he had been moving them from
her open garage to her porch and watering them for her. He said that Petty did not know
about his activities – “[h]e thought he’d be nice and do it for her.” The defendant explained
that the reason he was sweating heavily on “a good fall night” was because he had been
moving the plants from the garage to the porch.

       When the defendant questioned whether Agent Chaney had any evidence against him,
Agent Chaney explained that he had observed someone dressed exactly like him, to which
the defendant responded that he “ha[d] three, four people that dress like [him] to go around
the area to see if anybody starts any trouble with [him].” Asked whether the defendant was
questioned about the weapons found in the area, Agent Chaney stated, “We delved into that
but he just denied ever being there, so it was pointless.” The defendant told him that he
would “find guns hidden all over the place” if he looked around “what [the defendant] called
the project area.”


                                             -3-
        Based on the cell phone receipt found on the defendant, Agent Chaney went to
Jordan’s Market, a convenience store in the area of the incident, and obtained the store’s
surveillance video from the day of the incident. The video showed the defendant, dressed
in a black shirt, black shorts, and wearing a thick gold chain, purchasing “the phone card
receipt with the pin number.” Agent Chaney was able to link the receipt to the black AT&T
cell phone found at the scene. All of the evidence at the scene was processed for
fingerprints, but Agent Chaney did not have any DNA testing done because “[his]
department can’t afford it.” He did not ask for a gunshot residue test of the defendant
because “that would just mean within the last 24 hours he probably held a firearm and fired
a firearm. And typically when you have a rifle of some type it doesn’t leave a lot of trace
evidence as far as the gunshot residue.”

        Agent Chaney’s investigation revealed that 912 Oak Lane was a vacant residence and
914 Oak Lane was occupied by the defendant’s parents. Agent Chaney believed that the
defendant had lived across the street from his parents’ house at some point. Agent Chaney
identified the maroon AT&T Blackberry and black AT&T Nokia cell phones found in front
of the chairs on the porch at 912 Oak Lane, three to five feet from where the SKS assault
rifle and Mossberg shotgun were found. Agent Chaney’s investigation revealed that the
defendant had come into possession of the maroon Blackberry earlier in the day of the
incident.

       Agent Chaney identified a still photograph taken from the Jordan’s Market
surveillance video, showing “[the defendant] standing at the front counter at the time he was
purchasing the AT&T phone receipt,” which was around 2:00 p.m. the day of the incident.
Agent Chaney identified the firearms found at the scene and noted that the guns were
loaded. He also identified eighteen SKS rounds that were found in the blue duffel bag,
along with two empty SKS magazines and various types of ammunition found on the other
side of the fence of 910 Oak Lane, which was the route taken by the “shadowy figure”
Agent Chaney followed.

       Agent Chaney identified a satellite photograph of the area and showed where the
duffle bag was found, which was between 912 Oak Lane and Petty’s house. He described
on the photograph the area where he heard the gunshot and the route he took chasing the
“shadowy figure.” Agent Chaney estimated that the distance from where he heard the
gunshot to Petty’s house was approximately seventy-five yards. Agent Chaney later
determined that there were other people at 912 Oak Lane who may have also run away, but
the only person he saw and chased was the person dressed in black with a gold reflective
chain around his neck.



                                             -4-
        On cross-examination, Agent Chaney admitted that the firearms and other items sent
to the Tennessee Bureau of Investigation (“TBI”) for fingerprint comparisons did not show
any matches to the defendant. Agent Chaney admitted that he did not obtain any gunshot
residue on the defendant and that there was no evidence that the SKS assault rifle had been
fired. Agent Chaney said that the gunshot he heard sounded like it came from a rifle, not
a shotgun or pistol.

        Agent Chaney stated that there was a total of fifteen to twenty officers within “a tenth
of a mile, two tenths of a mile of the location” and that many of those officers were already
in the area “working on other things that had been going on the day prior.” Agent Chaney
admitted that there were several people in the neighborhood who fit the defendant’s general
description and that it was not uncommon for someone the defendant’s age to wear a gold
chain. Agent Chaney acknowledged that he lost contact of the “shadowy figure” he was
chasing and that another officer took the defendant into custody. Agent Chaney
acknowledged that the surveillance video of the defendant in Jordan’s Market did not
actually show what the defendant received at the counter. Agent Chaney testified that he
spoke with the defendant’s parents after the incident, and the defendant’s mother said that
the defendant and two of his friends were in the area that evening. On redirect examination,
Agent Chaney elaborated that the defendant’s mother said that the defendant and his two
friends “were just hanging out over there, and . . . when the police pulled up they took off
running.

       Agent Steven Hamilton with the Major Crimes Division of the Clarksville Police
Department testified that he had known the defendant “[a] few years” at the time of the
incident. During the early afternoon hours, sometime between 11:00 a.m. and 1:00 p.m., of
October 11, 2008, Agent Hamilton and Agent Williamson were parked between 912 and 914
Oak Lane, speaking with the defendant and a man named Alto Parnell. During the
conversation, Agent Hamilton saw Parnell hand the defendant a red or maroon Blackberry
phone, and the defendant took possession of it. Parnell then went voluntarily with the
officers to the major crimes office for questioning regarding another case. At trial, Agent
Hamilton was shown a red Blackberry and identified it as the phone he saw Parnell give the
defendant on October 11.

       On cross-examination, Agent Hamilton admitted that he did not check the serial
number on the phone Parnell handed to the defendant and that a Blackberry was a common
phone. Agent Hamilton further admitted that multiple copies of a similar-looking phone can
be produced and that it was possible the defendant had more than one maroon Blackberry
phone.



                                              -5-
        Agent Joey Williamson with the Major Crimes Division of the Clarksville Police
Department testified that he and Agent Hamilton saw the defendant in the street near 910
and 912 Oak Lane during the early afternoon hours of October 11, 2008. Agent Williamson
saw Alto Parnell give the defendant a red phone. Shown the red phone that was an exhibit
in this case, Agent Williamson said that “when [he] was with [the defendant] and Alto
[Parnell], Alto [Parnell] pulled that phone out of his pocket and gave it to [the defendant].”
Parnell then went voluntarily with the officers to the major crimes office. On cross-
examination, Agent Williamson admitted that he did not check the serial number on the
phone Parnell handed to the defendant and that one could have any number of phones that
looked very similar.

       Agent Frederick McClintock with the Major Crimes Division of the Clarksville
Police Department testified that he was in the neighborhood of Oak Lane and Daniel Street
around 8:00 p.m. the evening of October 11, 2008 to assist other agents in “trying to
apprehend an individual or individuals that ran on foot from the area of Oak Lane.” Agent
McClintock stated that he parked his patrol car on Oak Lane and assisted in setting up a
perimeter in the area of 900 Oak Lane to search for suspects. During his search, Agent
McClintock found a Warrior .357 caliber pistol in some plastic bags in a wood line
approximately three houses away from 912 Oak Lane.

       Agent McClintock stated that he was then called to inventory and collect a blue duffel
sports bag that had been found by other officers. Agent McClintock noted that there were
several rounds of ammunition in the bag. Agent McClintock then went to the area of 912
and 914 Oak Lane to inventory and collect more evidence found by other officers. The
items included a Taurus revolver inside the mailbox at 912 Oak Lane and, in the area near
the porch, a SKS rifle, two cell phones, and a beer bottle. The cell phones, a maroon
Blackberry, and a black cell phone, were found approximately ten to fifteen feet apart on the
sidewalk near the porch of 912 Oak Lane. The SKS rifle was found on the back side of the
small porch of 912 Oak Lane. A shotgun was found under a cooler in the yard of 914 Oak
Lane next to a fence separating the property from 912 Oak Lane.

       On cross-examination, Agent McClintock testified that he was involved in the
fingerprinting of the rifle, shotgun, and Taurus handgun, as well as the cell phones. He was
aware that there were no results or matches from the fingerprint testing. Agent McClintock
said that he “spoke to at least two of the residents at [9]14 [Oak Lane] in reference to the
taking of the pictures and recovering the evidence.”

      The State recalled Agent Chaney who testified that after the black cell phone was
“fumed” for fingerprints, he turned it on to identify the number to the phone. During the
subsequent weeks, Agent Chaney checked the telephones of people arrested in the area or

                                             -6-
known associates of the defendant to look for that phone number “listed in the contacts.”
Agent Chaney said that he was successful in finding the number listed under the defendant’s
first or last name or under his street name, “M-B.” Agent Chaney followed a similar
procedure with the maroon Blackberry and found Alto Parnell, who went by “Al, Al pistol,
or pistol,” in the contact information “of people that [they] had in [their] custody throughout
the subsequent weeks.” Agent Chaney acknowledged that other people were involved in
this criminal episode, but the defendant never disclosed who those people were or who was
with him that evening. On cross-examination, Agent Chaney said that no one else was
apprehended that evening, and he “d[id]n’t believe that the shadowy figure was not [the
defendant].”

        Dabney Kirk, a special agent and forensic scientist with the TBI, testified that she
examined the guns, cell phones, and other items for latent fingerprints but found no latent
prints that matched the defendant. Kirk explained that items that are handled a lot tend to
not have identifiable fingerprints. She said that it was difficult to “find very many prints on
weapons just because of the way they’re handled, and the amount of area that you don’t
really handle them in a lot of the places that are not textured.” She was able to lift
identifiable prints from a beer bottle, some paper cartridge holders, and a phone card, and
those prints did not match the defendant or anyone else in the fingerprint database.

        Kevin Warner, a special agent and forensic scientist with the TBI, testified that he
examined the SKS rifle, the shotgun, and Taurus pistol in this case and determined that all
three firearms were functional.

        Sergeant Robert Durham with the Clarksville Police Department Patrol Division
testified that he responded as backup around 8:00 p.m. on October 11, 2008, to a call that
officers with the major crimes division were involved in a foot pursuit of an armed
individual. During his canvass of the area, Sergeant Durham spotted an individual matching
the description of the individual sitting on a wooden deck attached to a house on Lucas Lane
in the area of Daniel Street.

        Sergeant Durham approached the individual and noticed that “he was sweating
profusely; very, very heavily sweating.” Sergeant Durham asked the individual for
identification, and “he gave [him] a photo I-D card with [the] name of [the defendant] on
it.” In response to Sergeant Durham’s inquiry as to where he had been, the defendant
responded that he had been on “Oak Lane a few moments prior.” When Sergeant Durham
“[a]sked [the defendant] what he was doing at the residence[,] he said it was [a] relative’s
house and that he took care of the plants.” Sergeant Durham asked the defendant why he
was sweating so much, and the defendant responded that “he sweat[ed] a lot when he was
dressed in all black clothing.” Sergeant Durham knocked on the doors and windows of the

                                              -7-
house to see if anyone answered, but no one answered and there were no cars in the
driveway.

        Sergeant Durham testified that two other officers arrived, and he asked them to detain
the defendant “pending further investigation.” A member of the major crimes division
identified the defendant and asked that he be transported to the major crimes office.
Sergeant Durham recalled that the defendant was wearing a black shirt and pants and had
a gold chain around his neck.

         On cross-examination, Sergeant Durham recalled that “there were some remnants of
what might have been plants on the deck” of the house where the defendant was found
sitting.

       Delbra Berrios-Petty testified that she lived at 1234 Daniel Street, “about a half a
block from Oak Lane.” Petty said that she had lived in the neighborhood for twenty years
and had known the defendant approximately ten years. She said that she had never asked
the defendant to take care of her potted plants but said that “[i]t was just common knowledge
that most of the young men keep an eye on [her] house, because [she is] in and out of town
on business . . . and they just look after [her] house.” The defendant was among the young
men who “gr[e]w up with [her] children” and looked after her house. She said that, to her
knowledge, the defendant lived with his mother on Oak Lane at the time of the incident.

       Petty testified that she arrived home around 9:00 p.m. on October 11, 2008, to
discover police cars in her driveway and several officers in the area. One of the officers
asked if she knew the defendant, to which she responded that she did. The officer also
mentioned “something about [her] plants ha[ving] been moved.” Petty stated that she would
not have known whether her plants had been moved because she had not been home “since
Friday evening,” but she did not believe that they had been moved. She did not check inside
her garage because it was dark, but her plants were on the deck where she normally kept
them. Petty said that her son, Charles, was a good friend of the defendant “[a]s far as [she]
kn[e]w.”

        On cross-examination, Petty testified that she had talked to the defendant “a few
times” and that “[h]e [had] done a few little things for [her].” The defendant would speak
to her or wave to her if he saw her sitting outside. Petty said that it was not uncommon for
young men in her neighborhood to wear chains around their necks and that there were a lot
of people matching the defendant’s general description who lived in the neighborhood.
Petty stated that she did the majority of her own yard work and that she would have thought
it unusual if she came home and found the defendant sitting on her deck.


                                             -8-
       Agent Greg Beebe with the Major Crimes Division of the Clarksville Police
Department testified that he spoke with Petty the evening of October 11, 2008. Agent Beebe
asked Petty if she knew the defendant, and Petty said she did not. Agent Beebe also asked
Petty who did her yard work, and she said that she did her own yard work except a Mr.
Williams trimmed her hedges. Petty told Agent Beebe that she took care of all of her plants
and that nothing had been moved on her porch. He said that there were “a few plants” on
Petty’s porch, and he did not look in her garage. Agent Beebe asked Petty if there was
anyone at her house earlier that evening, and “she stated no, she lives alone.” Agent Beebe
observed that the plants on Petty’s porch “were in pots, and there was a bunch of dead leaves
around the pots on the porch.”

                                   Defendant’s Proof

       Dennis Smith, the defendant’s father, testified that at the time of the incident he was
living at 914 Oak Lane. The defendant was not living with him at the time, but he visited
once or twice a week. Smith stated that “[he] may have seen [the defendant] . . . sometime
[the] day” of the incident, recalling that he “was driving a cab and came through and s[aw]
him then.” He recalled that the defendant was with two to four of his friends.

        Smith stated that he got off work at 5:00 p.m. and relaxed on his front porch. He did
not think that anyone lived in the house next-door at 912 Oak Lane. However, there was “a
bunch of people out there on the street,” many who were approximately the defendant’s age.
Smith noted that it was not uncommon for people to wear dark clothes or a chain necklace.
As he was sitting on the porch, Smith noticed police officers in the neighborhood,
“searching yards and all around houses and everything.” After about an hour or an hour and
a half of searching, an officer approached Smith and told him that there was “a shotgun over
at this beer cooler; [and] [Smith] said no, there ain’t nothing in that cooler but a bag of
charcoal. So [the officer] brought it to [him], showed [him], and there was a shotgun right
there beside the cooler.” The cooler was in Smith’s yard. The officer also showed Smith
a pistol in the mailbox of 912 Oak Lane. Smith said that the officers were already in the area
when he arrived home at approximately 5:20 p.m.

       On cross-examination, Smith said that the defendant went by the nickname of “M-B.”
He said that he did not hear a gunshot or anything of that nature the night of the incident.
Smith acknowledged that even though the cooler was sitting next to the fence on his
property at 914 Oak Lane, the shotgun was within reaching distance of someone from the
912 Oak Lane side of the fence. Smith stated that the defendant did not live with him and
the defendant’s mother at the time, but he had stayed with them when they lived at 917 Oak
Lane.


                                             -9-
        Dorothy Bell, the defendant’s mother, testified that in October 2008, she and Smith
were living at 914 Oak Lane. The defendant was not living with them, but he “c[a]me by
every day[, typically with] . . . a whole lot of friends.” On October 11, the defendant came
to her house that morning and “stayed with [her] all day . . . [u]p [until] the evening. Before
it got dark.” The defendant was “in and out” all day and had approximately four friends
with him. The defendant and his friends were all wearing dark clothes. Bell observed that
“[t]here were a whole lot of [people],” young men, hanging around 912 Oak Lane and “[a]ll
the way down the street and across the street.” Bell did not observe the defendant with a
firearm at any time that day.

       Bell testified that she spoke to the police early that morning, before the defendant
arrived, regarding “some little men surrounded down [on] the corner” of Oak Lane and
Daniel Street in an unrelated incident. She told the police that she had seen some men who
“took off running.” She said that she “[p]robably” talked to the police again later that day
because “[t]hey just kept on coming by.” The police did not ask her about the defendant,
and she did not recall talking to the police later in the evening after this incident.

       On cross-examination, Bell testified that the house at 912 Oak Lane was vacant, but
people, including the defendant, often hung out there. There were three or four chairs near
the porch at that address. Bell did not hear a gunshot that night.

       The defendant testified that he was not living with his parents at the time of the
incident, but he visited them approximately five times a week because his daughter was there
and he stayed for a few hours each time. He also visited with his friends in the
neighborhood. The defendant estimated that he arrived in the neighborhood around one or
two o’clock in the afternoon the day of the incident, after being released “from the crime
unit earlier that day.” He elaborated that he had been taken to the crime unit for questioning
regarding an “incident that occurred over in Summit Heights.” However, “right after [the
officers] let [him] go[,] they came back through and they s[aw] [him] . . . then they picked
up Alto Parnell.”

        The defendant stated that he then went to talk to his mother until 5:30 or 6:00 p.m.
when he went with a “lady friend” to have dinner. Later on, he went to another friend’s
house at 905 Lucas Lane and then walked down Daniel Street. As he walked, the defendant
noticed that Petty’s plants were by her driveway. Thinking that her plants were in danger
of getting stolen sitting at the end of the driveway, he “grabbed her plants and put them back
on the thing.” He heard sirens and saw police cars pass by, then he went and sat on Petty’s
porch. At that point, “the police backed up and put a light on [him]” and requested his
identification. The defendant told the officer that he was at “[his] friend’s momma[’s]
house” and explained that he was moving her potted plants onto the porch where they were

                                             -10-
normally located. He said that he “was sweating a little bit putting them plants on there.”
He admitted that it was uncommon for him to be at Petty’s house with her not home, but he
thought he would be considerate and “just put the plants back[.]”

       The defendant testified that he did not hear any gunshots that evening, although the
previous night “[i]t was like 100 rounds let off over there in the street.” The defendant
denied having any knowledge of the firearms that were found. The defendant said that he
was taken into custody because “[the officer] said [he] fit a description.” He did not recall
what his friends were wearing that day but said that they had “the similar type taste” and
wore gold chain necklaces every day.

        On cross-examination, the defendant admitted that Alto Parnell handed him a maroon
Blackberry cell phone in the presence of major crimes officers earlier the day of the incident,
after he had been to Jordan’s Market where he bought, among other things, a cell phone
card. He admitted that he had two other cell phones, a black and gray phone and a black
phone, in addition to the phone Parnell handed him. The defendant acknowledged that he
was wearing the same clothes at Jordan’s Market as he was wearing when he was arrested
later that evening. He admitted that his nickname was “M-B.” However, he said that there
were three people called “M-B” – “[o]ne from Greenwood, one from [his] way and one from
New Providence.” The defendant denied “[h]anging out” at 912 Oak Lane, explaining that
he and his friends “hangout [sic] in the street” in front of the house.

       At the conclusion of the proof, the jury convicted the defendant of possession of a
firearm by a person previously convicted of a felony drug offense with regard to the SKS
assault rifle and Mossberg shotgun but not the Taurus .38 revolver.

                                         ANALYSIS

        The defendant challenges the sufficiency of the convicting evidence, arguing that the
evidence was entirely circumstantial and did not exclude every reasonable hypothesis except
that of his guilt.

       In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,

                                              -11-
604 (Tenn. Crim. App. 1992). The same standard applies whether the finding of guilt is
predicated upon direct evidence, circumstantial evidence, or a combination of direct and
circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

        A criminal offense may be established entirely by circumstantial evidence. State v.
Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight to be
given the circumstantial evidence and the extent to which the circumstances are consistent
with the guilt of the defendant and inconsistent with his innocence. State v. James, 315
S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty to exclude every
other reasonable hypothesis except that of the defendant’s guilt in order to obtain a
conviction based solely on circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370,
380-81 (Tenn. 2011) (adopting the federal standard of review for cases in which the evidence
is entirely circumstantial).

        All questions involving the credibility of witnesses, the weight and value to be given
the direct and circumstantial evidence, and all factual issues are resolved by the trier of fact.
See id.; State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). Our supreme court
stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Tennessee Code Annotated section 39-17-1307 provides, in pertinent part: “A person
commits an offense who possesses a firearm, as defined in § 39-11-106, and . . . [h]as been
convicted of a felony drug offense.” Id. § 39-17-1307(b)(1)(B). The defendant does not
dispute his status as one previously convicted of a felony drug offense. He only contests the
sufficiency of the circumstantial evidence of his constructive possession of the firearms.

       In the light most favorable to the State, the evidence shows that several officers went
to a Clarksville neighborhood in response to a call that “subjects were arming themselves.”

                                              -12-
As he was getting out of his car at 912 Oak Lane, Agent Chaney heard a rifle shot and saw
a “shadowy figure” run from the side of the house where the shot came from around the
back of the house. Agent Chaney started chasing the person and “ca[ught] some light” as
the person hopped a fence, allowing Agent Chaney to see that the person was a black male
in all black clothing with “some light reflecting off the neck area.” Agent Chaney lost sight
of the person but, soon after radioing a description, was informed that a subject matching
the description was in custody nearby.

        Agent Chaney went to the address where the defendant, sweating profusely, had been
found on Delbra Petty’s porch. The defendant claimed to be sweating because he was
dressed in black clothing and had been moving Petty’s plants from her driveway to the porch
for her. He admitted that he was moving Petty’s plants, however, without her knowledge.
When Petty arrived home later that evening, she told Agent Beebe that she did not know the
man who was arrested at her home and said that no one helped take care of her plants. Petty
told the jury that she knew the defendant and that he looked out for her house when she was
away, as did the other young men in the neighborhood. However, she had not asked the
defendant to take care of her plants, and she would have been surprised to come home and
find the defendant sitting on her porch. She could not tell if her plants had been moved, but
they were where she normally kept them.

      When Agent Chaney returned to the residence at 912 Oak Lane, he and other officers
found a SKS assault rifle on the ground near the corner of the house where he first saw the
shadowy figure run. They also found a “pistol grip” Mossberg tactical shotgun, partially
hidden by a cooler, on the other side of a low fence separating 912 Oak Lane from 914 Oak
Lane, where the defendant’s parents lived, within easy reach of someone standing on the 912
side of the fence. The officers found a blue duffel bag that contained, among other things,
ammunition for various types of guns along the route Agent Chaney chased the shadowy
figure.

       Two cell phones, a maroon Blackberry and a black AT&T phone, were found in front
of the chairs on the porch at 912 Oak Lane, three to five feet from where the SKS assault
rifle and Mossberg shotgun were found. Earlier in the day of the incident, Alto Parnell was
seen handing the defendant a maroon Blackberry before Parnell was taken to the police
station for an interview. Also, Agent Chaney determined that the defendant, wearing black
clothing and a gold chain necklace, bought minutes at a nearby store earlier in the day of the
incident for the black AT&T phone that was found on the porch. In the telephone contact
list of people associated with the defendant, Agent Chaney found the phone number for the
black AT&T phone listed under the defendant’s name or nickname and the phone number
for the maroon Blackberry listed under Parnell’s name or nickname. Although the defendant
claimed that he had given both phones to someone, he would not disclose the name of the

                                             -13-
person. The defendant’s mother told Agent Chaney that the defendant and two of his friends
were at 912 Oak Lane the evening of the incident, but they ran when the police arrived.

       This evidence, in the light most favorable to the State, while entirely circumstantial,
was consistent with the guilt of the defendant. The jury heard the defendant’s reasons for
being present on Petty’s porch and his denial of knowing the whereabouts of the cell phones
and rejected his testimony, as was its prerogative. Upon rejecting his explanation, the only
logical conclusion was that the defendant fled from a stash of weapons and was quickly
entrapped by the convergence of officers on the area. The circumstantial evidence in this
case was sufficient for a rational trier fo fact to find the defendant guilty beyond a reasonable
doubt. See Dorantes, 331 S.W.3d at 381.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.


                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                              -14-